Citation Nr: 9931833	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-23 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for residuals of a left ear fungal infection, now 
claimed as left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.  

In 1946, the veteran commenced a claim alleging entitlement 
to service connection for a fungal infection of the left ear.  
In an April 1946 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, the 
claim was denied.  Notice of the RO's denial and information 
concerning the veteran's appellate rights were addressed in a 
letter dated in April 1946.  Also, at that time, the veteran 
was informed that his case would be transferred to the RO in 
Pittsburgh, Pennsylvania, which currently has jurisdiction 
over this matter.  Appellate action was not initiated, and 
the decision became final.

The veteran applied to reopen the claim in February 1965, as 
well as in July and November 1993.  This matter comes to the 
Board of Veterans' Appeals (Board) from the RO's 1994 refusal 
to reopen the claim.  In a March 1994 letter, the RO informed 
the veteran that the April 1946 decision was final, and that 
new and material evidence was needed to reopen the claim.  In 
an April 1994 letter, the veteran expressed his disagreement 
with that determination and requested a statement of the 
case.  A review of the file shows that the statement of the 
case was eventually issued in May 1996 following the 
veteran's submission of a notice of disagreement with the 
RO's April 1996 refusal to reopen the claim.  In May 1996, 
the veteran filed his substantive appeal, which included a 
request for a personal hearing.  In November 1996, the 
veteran appeared and testified before a hearing officer at 
the RO.  


FINDINGS OF FACT

1.  In February 1965, the RO refused to reopen the claim of 
entitlement to service connection for a left ear fungal 
infection, and appellate action was not initiated regarding 
this determination. 

2.  The evidence reviewed and submitted since the RO refused 
to reopen the claim in February 1965 is neither cumulative 
nor redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  The medical opinions on point attribute the current left 
ear hearing loss to either the fungal infection in service, 
or gunfire (in service) and occupational noise exposure.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO refused to reopen the 
claim in February 1965 is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  Service connection is warranted for left ear hearing 
loss.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.103, 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran's entrance examination report of February 1944 
shows that his hearing was 15/15 bilaterally.  In April 1946, 
the RO determined that service connection was not warranted 
for a left ear fungal infection because it was not shown by 
the evidence of record.  

In July 1946, VA received additional service medical records, 
which included the veteran's separation examination report of 
1946.  The treatment for fungus of the left ear in 1945 was 
noted in that report.  An examination revealed 20/20 hearing 
bilaterally on coin click, and 15/15 bilaterally on whispered 
voice.  Also, there were no diseases or defects.  

In February 1965, the veteran applied to reopen the claim of 
service connection for a left ear fungal infection with 
resulting hearing loss.  However, the RO refused to reopen 
the claim.  

Appellate action was not initiated with regard to the initial 
denial of the claim in 1946, and the refusal to reopen the 
claim in 1965.  Therefore, those decisions became final.  
Decisions of the RO are final under 38 U.S.C.A. § 7105 (West 
1991); however, the VA must reopen the claim and review the 
former disposition of the case where new and material 
evidence is submitted with regard to that previously 
disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the RO's refusal to reopen the claim in February 1965.  In 
this case, the evidence consists of lay statements and 
testimony from the veteran, his wife, and his sister, as well 
as VA and non-VA medical examination reports and opinions.  

In a February 1996 letter, Dr. Duane G. Martin noted the 
reported history of the fungal infection of the ear during 
service.  On examination, the ear canals and tympanic 
membranes were healthy.  However, an audiogram revealed a 
severe high frequency mixed hearing loss in the left ear.  
Dr. Martin opined that the findings were compatible with a 
conductive hearing loss in the left ear that is the result of 
a prior fungal infection sustained during the veteran's 
military service.  It was further pointed out that the speech 
discrimination was 48 percent in the left ear versus 60 
percent in the right.  Dr. Martin reiterated this opinion in 
an August 1996 letter.  Dr. Martin noted that the infection 
was adequately treated during service, but there was a 
resulting hearing loss that would not have necessarily shown 
up at the time of his separation examination.  He further 
explained that the reason for this is that the ear canal and 
tympanic membrane may have a normal appearance and the 
presence of hearing loss would only have been determined with 
the performance of a hearing test prior to discharge. 

During the hearing in November 1996, the veteran's 
representative essentially outlined the evidence of record 
and the veteran's contentions.  It was determined that the 
veteran should be afforded a VA examination.  A VA 
examination was conducted that December.  The examiner 
determined that the veteran had sensorineural hearing loss, 
greater on the left than right, and mainly in high tones.  
The examiner concluded that the hearing loss was probably 
secondary to gunfire and noise exposure at work, and that 
there was no evidence that it was related to a fungal 
infection.  

VA received statements dated in March 1997 from the veteran's 
wife and sister regarding the development of his claim and 
the evidence of record.  Copies of articles and information 
regarding fungal infections were included as well. 

In a March 1997 letter, Dr. William H. Lippy with the Warren 
Otologic Group, reported that he saw the veteran in 1953.  
Dr. Lippy reported that the veteran had hearing loss in the 
left ear that could not be helped due to sensorineural 
damage.  

The Board does note that some of the evidence submitted since 
the RO refused to reopen the claim includes copies of service 
medical records.

Overall, the Board finds that the evidence submitted is new 
and material.  In particular, the opinions expressed by Dr. 
Martin and the VA examiner are neither cumulative nor 
redundant, and are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Prior to the RO's denial in 1946 and the refusal to reopen 
the claim in 1965, there was no evidence that demonstrated 
any residuals associated with the fungal infection the 
veteran suffered in 1945.  Therefore, the findings and 
opinions noted by the physicians are new and material 
evidence.  Since new and material evidence has been 
presented, the claim is reopened. 



Service Connection

The Board has determined that new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for residuals of a left ear fungal 
infection, specifically left ear hearing loss.  In light of 
the Board's decision, the entire record must be reviewed on a 
de novo basis.  Upon a review of the record in this case, the 
Board has determined that the preponderance of the evidence 
supports a grant of service connection for left ear hearing 
loss.  Therefore, in light of such determination, the veteran 
is not prejudiced by this decision without remanding for 
additional development, including the presentation of 
additional argument or evidence. See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Furthermore, the Board is 
satisfied that all relevant facts have been properly 
developed and that the VA has fulfilled its duty to assist 
the veteran as mandated by 38 U.S.C.A. § 5107 (West 1991) and 
38 C.F.R. § 3.103(a) (1999). 

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

The evidence of record clearly indicates that the veteran was 
treated for a fungal infection of the left ear in 1945, and 
that he currently suffers from hearing loss in the same ear.  
As discussed above, the VA examiner determined that the 
hearing loss was related to noise exposure, including gunfire 
in service, and Dr. Martin offered a medical opinion that the 
veteran's left ear hearing loss is directly related to the 
fungal infection of the ear in 1945, and an explanation why 
the hearing loss was not apparent at the time of his 
separation examination.  Overall, the evidence demonstrates 
that the current left ear hearing loss is a result of either 
the fungal infection or noise exposure during service.  For 
the purpose of resolving the claim, it does not matter which.  
Therefore, service connection is warranted for left ear 
hearing loss. 


ORDER

New and material evidence having been submitted, the claim 
for service connection for left ear hearing loss is reopened 
and granted.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

